Exhibit 4(a) STEWARDSHIP FINANCIAL CORPORATION DIVIDEND REINVESTMENT PLAN PROSPECTUS DIVIDEND REINVESTMENT PLAN 1.THE CORP Stewardship Financial Corporation (the “Corp.”) is a New Jersey state chartered holding company. The Corp. was formed in 1995 and approved by shareholders of Atlantic Stewardship Bank at their annual meeting in April, 1996. The Corp.’s executive offices are located at 630 Godwin Avenue, Midland Park, New Jersey 07432-1405, and the telephone number of the Corp. is 877-844-BANK or 201-444-7100. The website is www.asbnow.com. The Corp. publishes annual and quarterly reports and proxy statements which are made available to its shareholders. All such reports are hereby incorporated by reference into the description of the Corp. in this Dividend Reinvestment Plan.
